Title: From Thomas Jefferson to the District of Columbia Commissioners, 29 August 1801
From: Jefferson, Thomas
To: District of Columbia Commissioners


Gentlemen
Monticello Aug. 29. 1801.
Your favor of the 24th. is duly recieved. I consider the erection of the Representatives chamber, and the making a good gravel road from the New bridge on Rock creek along the Pensylva & Jersey avenues to the Eastern branch as the most important objects for ensuring the destinies of the city which can be undertaken. all others appear to me entirely subordinate and to rest on considerations quite distinct from these. for the first of these works the ordinary funds of the city are understood to be competent; but not for the second. tho’ according to rigorous law, the price of the site of the Marine barracks (pledged to Congress) should only have been credited by them to the city, I ventured to have 4000. D. part of it advanced from the treasury to be applied to the sole purpose of making the road abovementioned. I supposed that Congress in consideration of the utility of the object & the ampleness [of the] rest of the grounds pledged to them as a security would [relax] the rigor of their rights and approve what has been done. 4000. D. for 4 miles of road were then estimated to be sufficient. but from your statement 3695.99 D have been expended, and half the distance (tho not half the work) remains to be finished. in this situation I should think it adviseable to postpone the circular street round the Capitol, because we have already a very practicable road ascending the Capitol hill at the North end of the building: then to apply what remains of the 4000. D. and any funds the city can spare to rounding the Pensylva avenue from the President’s square to Rock creek & on to the upper bridge; & then to round the Jersey avenue from the work already done to the Eastern branch. I write by this post to the Secretary of the Navy to know whether any more & how much can be spared from the 20,000. D. appropriated by Congress for the Marine barracks beyond the 4000. D. already paid the Commissioners. I fear it will be little. but if any thing remain of that fund, I will venture to direct a further portion of the price of the Site to be paid you for compleating this road, on the same principles & presumption on which the 4000. D. were advanced from the treasury. in the mean time will you have the goodness to forward to me by post as just a statement as possible of what it will cost to accomplish these portions of the road I have designated, over and above the remains of the 4000. D. & the city funds which can be spared for this object? I shall at the same time recieve an answer from the Secretary of the navy, & on a view of the whole decide on the further aid which can be given. Accept assurances of my high consideration & respect.
Th: Jefferson
